DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         MARTIN E. O'BOYLE,
                             Appellant,

                                     v.

                       CITY OF DELRAY BEACH,
                              Appellee.

                               No. 4D17-3841

                          [December 20, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Thomas H. Barkdull III, Judge; L.T. Case No.
502014CA000501XXXXMB-AD.

   Jonathan R. O'Boyle and Daniel T. Welch of The O'Boyle Law Firm,
P.C., Deerfield Beach, for appellant.

   Janice Rustin, Assistant City Attorney, and R. Max Lohman, City
Attorney, Office of the City Attorney, Delray Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN, and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.